DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Bahrami (Reg. No. 70,460) on 09/06/2021.

The application has been amended as follows: 
1. (Currently Amended) A user equipment (UE) comprising:
a non-transitory computer-readable medium storing computer-executable instructions; and
at least one processor coupled to the non-transitory computer-readable medium, and configured to execute the computer-executable instructions to:
determine whether a required network slice/service of the UE is supported by a first network node, the required network slice/service uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI);
receive, from the first network node, information of a second network node that supports the required network slice/service of the UE with the S-NSSAI for uniquely identifying the required network slice/service[[,]] when the required network slice/service identified by the S-NSSAI of the UE is not supported by the first network node; [[and]]
node,
wherein the plurality of mobility management procedures comprises:
selecting a master node (MN), performing intra-MN handover without MN change, or performing inter-MN handover to another MN;
selecting or reselecting a secondary node (SN), performing intra-SN handover without SN change, modifying an existing SN, or adding a new SN; and
changing an anchor node of the UE to a target new radio (NR) next generation node B (gNB) or a target evolved long term evolution (eLTE) evolved node B (eNB); and
receive a radio access network (RAN) notification area update through a fifth generation (5G) core network that supports network slicing, the RAN notification area update including at least one of a list of NR gNB/cell Identifiers (IDs) or a list of RAN area IDs, the list of NR gNB/cell IDs corresponding to a list of NR gNBs/cells that support the required network slice/service of the UE, and the list of RAN area IDs corresponding to a list of RAN areas that support the required network slice/service of the UE.

2. (Currently Amended) The UE of Claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a System Information (SI) request to the first network node; and
receive network slice capability in other SI broadcast or unicast by the first network node,
wherein the network slice capability indicates one or more network slices or services supported by the first network node.

3. (Previously Presented) The UE of Claim 2, wherein at least one of minimum SI or the other SI includes at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice Bitmap.

4. (Previously Presented)	The UE of Claim 2, wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a radio resource control (RRC) message to the first network node to request network slice support information of at least one neighboring network node;

determine, based on the network slice support information, whether the required network slice/service of the UE is supported by the at least one neighboring network node.

5. (Previously Presented) The UE of Claim 1, wherein the first network node is connected to a fifth generation (5G) core network that supports network slicing.

6. (Previously Presented) The UE of Claim 1, wherein at least one processor is further configured to execute the computer-executable instructions to measure signals from a list of neighboring network nodes broadcast or unicast by the first network node and selecting the MN or selecting or reselecting the SN based on the measurement.

7. (Canceled) 

8. (Previously Presented) The UE of Claim 1, wherein:
a Non-Access Stratum (NAS) of the UE provides information of the required network slice/service to an Access Stratum (AS) of the UE;
the AS monitors signals from the first network node; and
the AS identifies the required network slice/service through at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice Bitmap from the signals.

9. (Previously Presented) The UE of Claim 1, wherein the UE is configured to have a list of barred cells that do not support network slice capability for the UE.

10. (Currently Amended)	A first network node comprising:
a non-transitory computer-readable medium storing computer-executable instructions; and
at least one processor coupled to the non-transitory computer-readable medium, and configured to execute the computer-executable instructions to:
provide network slice capability of the first network node to a user equipment (UE), the network slice capability indicating at least one network slice/service supported by the first network node; [[and]]
; and
transmit, to the UE, a radio access network (RAN) notification area update through a fifth generation (5G) core network that supports network slicing, the RAN notification area update including at least one of a list of new radio (NR) next generation node B (gNB)/cell Identifiers (IDs) and a list of RAN area IDs, the list of NR gNB/cell IDs corresponding to a list of NR gNBs/cells that support the required network slice/service of the UE, and the list of RAN area IDs corresponding to a list of RAN areas that support the required network slice/service of the UE.

11. (Previously Presented) The first network node of Claim 10, wherein the first network node is in a master cell group or a secondary cell group.

12. (Previously Presented) The first network node of Claim 10, wherein the first network node is connected to a fifth generation (5G) core network that supports network slicing.

13. (Previously Presented) The first network node of Claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to broadcast or unicast the network slice capability via minimum System Information (SI) or other SI.

14. (Previously Presented) The first network node of Claim 13, wherein at least one of the minimum SI or the other SI includes at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice Bitmap.

15. (Previously Presented) The first network node of Claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to broadcast or unicast the network slice capability via a Signaling Radio Bearer (SRB).

16. (Previously Presented) The first network node of Claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to:
receive a System Information (SI) request from the UE; and
broadcast or unicast the network slice capability in other SI to the UE.

17. (Previously Presented) The first network node of Claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to:
broadcast or unicast network slice support information of at least one neighboring network node to the UE.

18. (Previously Presented) The first network node of Claim 17, wherein the at least one neighboring network node is connected to a fifth generation (5G) core network that supports network slicing.

19. (Canceled)

20. (Previously Presented) The first network node of Claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to provide a list of barred cells that do not support the network slice capability for the UE.


Response to Arguments
Applicant’s arguments, see Remarks, filed on 08/25/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive in view of the amendment set forth above.  The 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-18 and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0086177 A1 discloses a list of the CNs (e.g., PLMNs and/or Area IDs) and a list of RANs (e.g., cell-IDs) (paragraphs [303, 305]).
US 2018/0234941 A1 discloses paging area setup information includes a list of cell IDs or RAN area IDs (paragraphs [286, 312, and 334]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 10, 2021